Citation Nr: 1022079	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 
1969 and was discharged honorably.  He also served on active 
duty from October 1970 to May 1973 and was discharged under 
honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
claim for service connection for a low back disorder.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record.  The Veteran's representative was unable to 
represent the Veteran at the hearing because he was from a 
state service organization in Missouri, and the hearing was 
held in Wichita, Kansas.

In October 2008 the Board remanded the claim to the RO for 
further development.

During the June 2008 hearing, the Veteran indicated that he 
wished to file a claim for service connection for nerve 
damage to his hands and arms, secondary to herbicide 
exposure.  This matter was previously referred to the RO for 
appropriate action in October 2008.  It appears that the 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) are applicable to this 
matter.

The Board has reviewed the claims folder and finds that 
additional development is required before deciding the claim.

The Veteran contends he has a low back disorder as a result 
of an in-service injury after jumping 15 to 20 feet in full 
gear from a helicopter that came under attack around November 
1966 during Operation Mississippi.  He stated that he hurt 
his back at that time and continued to have pain throughout 
his time in service and that it progressed to the point that 
he required four surgeries for his back disorder.

An enlistment examination report dated in February 1966 
reflected normal spine and other musculoskeletal findings.  
In a service treatment note dated in April 1969, the Veteran 
complained of experiencing low back pain for two weeks when 
lifting heavy objects or standing for long periods of time.  
The impression was muscle strain.  In a service treatment 
note dated in May 1969, he reported some temporary relief of 
his lower back pain.  On physical examination, the left 
lumbar area was noted to be tender with a curve to the left 
and some spasm.  The examiner noted that an x-ray revealed 
scoliosis, but no bony abnormality.  The impression was 
lumbar strain.  He was placed on light duty for his remaining 
two weeks of active service.

An enlistment examination report dated in October 1970 from 
his second period of service listed normal spine and other 
musculoskeletal findings.  In the associated report of 
medical history, he denied back trouble of any kind, and 
indicted that his usual occupation was truck driver.  In a 
narrative summary dated in August 1971, the Veteran explained 
that he was in a single car accident and was thrown from the 
car when it rolled several times after he swerved to avoid 
hitting a deer.  He denied becoming unconscious and reported 
pain in his back, knee, and right hip.  Physical examination 
was noted to be essentially normal except for several small 
puncture wounds on the back with one sutured laceration over 
the left para-vertebra area with some local swelling.  X-ray 
films of the lumbar spine were normal.  The diagnosis was 
puncture wounds on the left side of the back.  Following the 
injury, the Veteran failed to return from leave and was 
determined to be UA (unauthorized absence).  He returned from 
UA in April 1973 in time to be discharged from service.  In a 
discharge report of medical history dated in April 1973 he 
denied any recurrent back pain. A discharge examination 
report dated in May 1973 listed normal spine and 
musculoskeletal findings.

A combat history - expeditions and awards record documented 
that the Veteran participated in Operation Prairie in 
November 1966 and in Operation Mississippi in December 1966; 
his primary duty at the time was listed as rifleman.  Other 
service personnel records showed his participation in several 
other combat expeditions in Vietnam in 1967, 1968, 1970, and 
1971.  Service personnel records also verified his status as 
a combat veteran, specifically his receipt of the Bronze Star 
Medal with Combat "V" (awarded in November 1968) and the 
Combat Action Ribbon (awarded in February 1969).  See 38 
U.S.C.A. § 1154(b) (West 2002).  In a letter dated in April 
1973 the Veteran requested an undesirable discharge, stating 
that after not being allowed to stay in a combat zone, he 
began to drink and could not adjust to the barrack way of 
life.  He went AWOL, got married, had children, and started a 
trucking company and wanted to be discharged to tend to his 
company and family.  The character of his discharge was later 
changed from undesirable to under honorable conditions.

Post-service private and VA treatment records dated from July 
1996 to April 2007, as well as statements from the Veteran, 
revealed that he did not visit any doctor for back problems 
after service until 1979 or 1980 when he injured his back 
lifting a 64-pound starter motor and had surgery to treat the 
injury.  He had a second back surgery in 1986 after being 
involved in a workplace truck wreck, and a third back surgery 
in 1992, and an additional back surgery in 1996 following 
another workplace accident during which he fell off a truck.

In correspondence received in September 2007 the Veteran 
stated that he had back pain at the time he reenlisted in 
1970 and put up with the pain during his second tour.  He 
suggested that he did not have "much of a medical 
[examination]" at his final discharge.  He had his first 
back surgery in 1979 or 1980, and "all [he] was doing at 
that time was carrying a 64-pound starter."  He stated that 
he had three additional back surgeries and is now disabled as 
a result.

The Veteran testified during a June 2008 hearing that after 
his 1979 back injury he received Worker's Compensation (WC) 
benefits in California; he also received WC benefits in 
Missouri after his 1986 workplace accident.

The Board recognizes that in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, the Board also 
observes that these provisions deal with the question of 
whether a particular disease or injury occurred in service; 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  In other 
words, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Here, the Board finds that the Veteran's account of hurting 
his back in 1966 is consistent with his verified combat 
experience and participation in Operation Mississippi.  The 
Board also finds that his assertion that he "put up with the 
pain" through additional tours and combat expeditions in 
Vietnam is plausible and consistent with the circumstances, 
conditions, or hardships of such service.  Moreover, the 
Board concedes that he currently has a low back disorder.  
However, because he denied any recurrent back pain at 
separation in 1973 and denied seeking any post-service back 
treatment until his first of four post-service back injuries 
in 1979, the Board finds that the California and Missouri WC 
records, or any other WC records from federal or state 
sources, should be obtained and associated with the claims 
file because they are relevant to the current claim.  

Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed back disorder.  
Of particular interest are VA treatment 
records dated from April 2009 to the 
present.  He should also be requested to 
provide information regarding all workers 
compensation (WC) claims filed for his 
back, including approximate dates of 
filings and the states where he filed his 
claims.  This should include information 
regarding any WC claims filed in 1979 or 
1980, 1986, 1992, and 1996.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard to 
allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should request and obtain 
all Worker's Compensation records from 
federal or state sources, including 
California and Missouri, and associate 
them with the claims folder.  If the 
records are not available, make a notation 
to that effect in the claims folder.

3.  After the above-requested records are 
received or determined to be unavailable, 
the AMC/RO should arrange for the Veteran 
to undergo a VA spine examination to 
determine the current nature and etiology 
of his low back disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the entire claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect that 
this thorough record review took place must 
be included in the report of the examiner.  
The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet for VA Spine Examination, revised 
on April 20, 2009. 

Following a review of the claims folder and 
examination of the Veteran, the physician 
should provide an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
a low back disorder was caused or 
aggravated by military service, to include 
as a result of an in-service injury after 
jumping 15 to 20 feet in full gear from a 
helicopter in 1966.  Any opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record including any available 
WC records, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report, including an 
explanation of any alternative etiology. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.


5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



